Citation Nr: 0909816	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a bilateral hip 
disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right shoulder 
disorder, to include as secondary to chronic low back strain 
and, if so, whether service connection is warranted.  

3.  Entitlement to an increased evaluation for chronic low 
back strain, rated 20 percent disabling prior to October 17, 
2005 and 40 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1989.  

The matter of whether new and material evidence has been 
received to reopen the claim for service connection for a 
bilateral hip disorder comes to the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in July 2005, a statement of 
the case was issued in January 2006, and a substantive appeal 
was received in February 2006.  The matters of whether new 
and material evidence has been received to reopen the claim 
for service connection for a right shoulder disorder, to 
include as secondary to chronic low back strain, and an 
increased rating for chronic low back strain come to the 
Board of Veterans' Appeals (Board) from a November 2005 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
December 2005, a statement of the case was issued in March 
2006, and a substantive appeal was received in March 2006.  

The December 2005 notice of disagreement was also filed with 
regard to service connection for a neck condition as 
secondary to chronic low back strain and entitlement to 
individual unemployability, but these benefits were 
subsequently granted by rating decision in May 2008.  
Therefore, these issues are therefore no longer in appellate 
status. 

The issue of entitlement to service connection for a right 
shoulder disorder, to include as secondary to service-
connected chronic low back strain, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied entitlement to service connection for a bilateral hip 
disorder.

2.  In May 2004, the Veteran filed a request to reopen his 
claim of entitlement to service connection for a bilateral 
hip disorder. 

3.  Additional evidence received since the March 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a bilateral hip disorder.  

4.  In an unappealed August 2004 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a right shoulder disorder.

5.  In April 2005, the Veteran filed a request to reopen his 
claim of entitlement to service connection for a right 
shoulder disorder, to include as secondary to chronic low 
back strain. 

6.  Additional evidence received since the August 2004 rating 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

7.  Prior to October 17, 2005, there was no limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, nor was there a showing of additional functional 
limitation comparable thereto.  

8.  From October 17, 2005, there has been no unfavorable 
ankylosis of the entire thoracolumbar spine or disability 
comparable thereto.




CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for a bilateral hip condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
bilateral hip condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The August 2004 rating decision denying service 
connection for a right shoulder condition is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

4.  New and material evidence has been received since the 
August 2004 denial, and the claim of entitlement to service 
connection for a right shoulder condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The criteria for entitlement to a rating in excess of 20 
percent prior to October 17, 2005 for service-connected 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5235-5243 (2008).

6.  The criteria for entitlement to a rating in excess of 40 
percent from October 17, 2005 for service-connected chronic 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5235-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Moreover, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

With respect to the right shoulder issue, the instant 
decision reopens the previously denied claim.  As this action 
is fully favorable to the Veteran, additional discussion of 
VCAA notice is unnecessary as to this issue.  

Here, regarding his hip claim, the Veteran was sent a VCAA 
notice letter in June 2004.  The letter provided information 
as to what evidence was required to substantiate the claim 
and of the division of responsibilities between VA and a 
claimant in developing an appeal.  The letter also set forth 
the standard for new and material evidence and identified the 
basis for the prior final denial, thus satisfying the Kent 
requirements.  Regarding the Dingess requirements, such 
notice was provided in March 2006.  Although following the 
adverse determination on appeal, the notice was fully 
compliant in terms of content and was followed by a 
readjudication of the claim, satisfying any timing defect.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO).  In any event, as the 
instant decision denies the request to reopen the previously 
denied claim of entitlement to service connection for a hip 
disorder, no rating percentage or effective date will be 
assigned.  Accordingly, any deficiency with respect to notice 
in this regard is moot. 

Regarding the spine claim, the Veteran was sent a VCAA notice 
letter in May 2005.  The letter provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, as explained above, a letter 
in March 2006 satisfied the Dingess requirements.  Finally, a 
June 2008 letter apprised the Veteran of the considerations 
set forth under Vazquez-Flores.  Both supplemental letters 
were followed by readjudication of the claim in June 2008.  
Accordingly, notice was appropriate here as to content and 
any timing deficiencies were appropriately cured.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence: Bilateral Hip Disorder

The Veteran's claim of entitlement to service connection for 
a bilateral hip disorder was denied in a March 2003 rating 
decision.  The Veteran did not file an appeal, thus the 
rating decision is final.  38 U.S.C.A. § 7104.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The Veteran's request to reopen his claim of entitlement to 
service connection for a bilateral hip disorder was received 
in May 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 2003 rating decision, the Veteran's 
service treatment records and VA outpatient treatment records 
were of record.  Based on the record at that time, the RO 
denied service connection for a bilateral hip condition based 
on a finding of no present disability.  As already noted, the 
Veteran did not initiate an appeal from the March 2003 rating 
decision denying his claim.  Therefore, VA may not undertake 
another merits analysis of the underlying service connection 
claim unless new and material evidence is received.    

Turning to the evidence which has been received since the 
March 2003 decision, the Board notes that recently received 
evidence includes various VA outpatient treatment records and 
VA examinations that do not reflect a present bilateral hip 
condition.  

After reviewing the evidence received since the March 2003 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2003.  
The Veteran has no present bilateral hip condition, and the 
RO was aware of this in 2003.  There is no new medical 
evidence which shows a present bilateral hip condition.  

In sum, the Board finds that the evidence received since the 
2003 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  

New and Material Evidence: Right Shoulder Disorder

The Veteran's claim of entitlement to service connection for 
a bilateral hip disorder was denied in a March 2003 rating 
decision, which the Veteran did not appeal.  Accordingly, 
that decision became final. 38 U.S.C.A. § 7104.  

The Veteran then requested that his right shoulder disorder 
claim be reopened in correspondence received in May 2004.  
The request was considered and denied in a August 2004 rating 
action, which the Veteran did not appeal and which 
consequently became final.  

In an April 2005 communication, the Veteran again attempted 
to reopen his right shoulder claim.  Again, the request was 
denied by the RO, this time in a November 2005 rating 
decision, which is the subject of the instant appeal.

Based on the procedural history set forth above, the relevant 
inquiry is whether new and material evidence has been 
received to reopen the claim subsequent to the last final 
denial in August 2004.  Moreover, the Board notes here that 
the RO determined that new and material evidence was received 
to reopen the claim.  However, regardless of the RO's 
determination as to whether new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

At the time of the last final August 2004 rating decision, 
the Veteran's service treatment records and VA outpatient 
treatment records were associated with the claims file.  
Based on the record at that time, the RO denied service 
connection for a right shoulder condition based on a finding 
of no evidence connecting any current right shoulder 
condition with service.  

In this case, the Board finds that the evidence received 
since the August 2004 rating decision denying a request to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder is new and material.  Specifically, 
since the prior denial, the Veteran submitted the transcript 
of his April 1989 Formal Physical Evaluation Board.  That 
evidence reveals that the Veteran reported complaints of 
right shoulder pain in service.  The new evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the requirements under 38 C.F.R. § 3.156(a) have 
been met, and the claim is reopened.

Increased Rating: Chronic Low Back Strain

The Board notes that the RO granted service connection for 
chronic low back strain in April 1990 with a 20 percent 
disability rating effective May 17, 1989 under Diagnostic 
Code 5295.  A May 1992 rating decision decreased the 
evaluation for chronic low back strain to 10 percent 
disabling effective August 1, 1992.  A May 2002 rating 
decision increased the evaluation to 20 percent disabling 
effective August 27, 2001.  A February 2006 rating decision 
increased the evaluation to 40 percent disabling effective 
October 17, 2005 under Diagnostic Code 5237.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation is 
in order.  Finally, a maximum schedular rating of 60 percent 
is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Factual Background

The Veteran underwent a VA examination in July 2005.  He 
complained of a constant dull ache of the low back with 
increased pain with prolonged standing, bending and lifting.  
He denied additional limitation of motion or functional 
impairment during flare-up.  He stated that he was a student 
and was unable to continue classes due to pain.  He denied 
difficulty with eating, grooming, bathing, toileting, and 
dressing.  

Upon physical examination, the back musculature was 
symmetrical in appearance, and was well developed with good 
strength and muscle tone.  The vertebra were midline and 
without tenderness on palpation.  There was no evidence of 
Costo-vertebral tenderness on palpation, loss of normal 
curvature of the back, limb dysfunction, atrophy, or 
fasciculation.  Range of motion testing revealed no evidence 
of discomfort or loss of mobility.  Forward flexion was 0 to 
90 degrees.  Extension was 0 to 30 degrees.  Left and right 
lateral flexion were 0 to 30 degrees.  Left and right lateral 
rotation were 0 to 45 degrees.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  There was no spasm, weakness, 
tenderness, or guarding.  Gait was normal.  Spinal contour 
appeared normal.  

The Veteran underwent an x-ray on the lumbar spine.  X-ray 
findings revealed mild leftward scoliosis of the lumbar spine 
some, which may be positional in nature.  Vertebral heights 
were maintained.  Disk spaces were grossly maintained as 
well.  No acute fracture or subluxation was seen.  There were 
no other significant abnormalities.  The examiner diagnosed 
lumbar strain.  

The Veteran underwent another VA examination in October 2005.  
He reported constant lumbar tightness and stiffness with dull 
ache.  He stated that he felt pain on strenuous activities, 
especially twisting, turning, lifting, bending, stooping, 
walking greater than 1 block, and standing longer than 10 
minutes.  He reported disturbed sleep, including tossing and 
turning due to pain.  

Upon physical examination, flexion was 40 out of 90 degrees, 
extension was 10 out of 30 degrees, left and right lateral 
flexion were 20 out of 30 degrees, and left and right lateral 
rotation were 30 out of 45 degrees.  The examiner noted that 
range of motion of the thoracolumbar spine was additionally 
limited by 10 degrees in flexion due to pain, stiffness and 
lack of endurance following repetitive use.  There was no 
muscle spasm and gait was normal.  The Veteran underwent x-
rays on the lumbosacral spine.  X-ray findings revealed 
normal lumbosacral spine with no significant abnormalities 
demonstrated.  

The Veteran underwent another VA examination in April 2008.  
He reported constant stiffness and aching.  He stated that 
pain was 6/10, increased to 8/10 by standing up long, sitting 
down long, or bending over.  He reported that he was unable 
to bend over to pick up objects.  He stated that he could not 
walk unassisted more than 2-3 blocks without the use of a 
shopping cart or a walker at home.  He reported an inability 
to perform recreational activities due to his low back.  

Upon physical examination, forward flexion was 0 to 60 
degrees, extension was 0 to 30 degrees, right and left 
lateral flexion were 0 to 30 degrees, and left and right 
rotations were 0 to 45 degrees.  There was pain throughout 
forward flexion and at the end of extension and lateral 
flexions.  Repetitive forward flexions did not decrease range 
of motion or spine function.  There was painful motion, 
moderate spasticity of the muscles, as well as weakness and 
tenderness.  There was guarding of movements on the low back.  
Gait was slow, antalgic, semiflexed posture.  Lumbar lordosis 
was decreased.  The examiner diagnosed chronic low back 
strain with myofascial pain.  

Analysis

Prior to October 17, 2005

The Board is also unable to find that a disability rating in 
excess of 20 percent prior to October 17, 2005, is warranted.  
On examination in July 2005, forward flexion was to 90 
degrees and there was no evidence that the Veteran was 
suffering from favorable ankylosis of the entire 
thoracolumbar spine necessary to meet the regulatory criteria 
in excess of 20 percent.  In reaching this conclusion, the 
Board acknowledges the Veteran's consistent complaints of 
pain and recognizes the reported daily limitations that he 
suffers due to his low back disability.  However, such pain 
is found to be accounted for by the presently assigned 20 
percent evaluation in effect during the portion of the rating 
period in question.  Indeed, 
during the period in question, the competent evidence fails 
to objectively demonstrate that such pain has resulted in 
additional functional limitation such as to enable a finding 
that the Veteran's disability picture most nearly 
approximates the next-higher 40 percent evaluation.  To the 
contrary, range of motion testing in July 2005 revealed no 
evidence of discomfort or loss of mobility, nor was there any 
indicated additional loss of motion with repetitive movement.

The Board has also considered whether an increased rating is 
warranted on the basis of incapacitating episodes.  However, 
there is also no persuasive evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months to warrant a rating in 
excess of 20 percent under the intervertebral disc syndrome 
rating criteria.

In sum, for the period prior to October 17, 2005, there is no 
basis for assignment of a rating in excess of 20 percent for 
the Veteran's service-connected low back strain.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



From October 17, 2005

The Board is also unable to find that a disability rating in 
excess of 40 percent from October 17, 2005, is warranted.  On 
examination in April 2008, there was no evidence that the 
Veteran was suffering from unfavorable ankylosis of the 
entire thoracolumbar spine necessary to meet the regulatory 
criteria in excess of 40 percent.  There is also no 
persuasive evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a rating in excess of 40 percent under the 
intervertebral disc syndrome rating criteria.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board again notes that the Veteran has reported pain 
in his low back.  The Board finds, however, that the 40 
percent rating from October 17, 2005, takes into 
consideration the Veteran's complaints of low back pain, 
thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for an increased rating.  See DeLuca, 8 
Vet. App. at 204-07.

In sum, for the period beginning October 17, 2005, there is 
no basis for assignment of a rating in excess of 40 percent 
for the Veteran's service-connected low back strain.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Considerations

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
Veteran's service-connected chronic low back strain has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluations.  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

New and material evidence having not been received, the 
request to reopen the claim of service connection for a 
bilateral hip condition is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder 
condition, to include as secondary to chronic low back 
strain, is reopened, and to this extent the appeal is 
granted.  

Prior to October 17, 2005, a rating in excess of 20 percent 
for chronic low back strain is denied.

From October 17, 2005, a rating in excess of 20 percent for 
chronic low back strain is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
a right shoulder disorder, to include as secondary to 
service-connected chronic low back strain.  Service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The RO duly afforded the Veteran a VA examination in July 
2005, and the examiner offered an opinion as to whether the 
claimed disability was caused by the Veteran's service-
connected low back condition, but the examiner did not offer 
an opinion as to whether the claimed disability was 
chronically worsened, or aggravated, by the Veteran's 
service-connected chronic low back strain.  Under the 
circumstances, further VA examination is appropriate to 
obtain such an opinion.

Additionally, although a VA opinion as to secondary causation 
has been obtained, in view of the fact that the case must be 
returned for an opinion as to aggravation, the Board believes 
it reasonable to request another opinion as to causation at 
the same time.  This will allow for more informed appellate 
review and may possibly benefit the Veteran.  

To date, the Veteran also has not received appropriate VCAA 
notice with regard to secondary service connection claim.  
Accordingly, and because this claim is being remanded for 
additional development, on remand, the Veteran should be 
provided such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
claim of entitlement to service connection 
for a right shoulder condition, to include 
as secondary to service-connected chronic 
low back strain.  A copy of the notice 
letter must be included in the claims 
file.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
right shoulder disorder.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any current right 
shoulder condition capable of diagnosis 
should be clearly reported.  The examiner 
should offer opinions as to:

 a) whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that such right shoulder 
condition was caused by the Veteran's 
service-connected chronic low back strain.

 b) whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that such right shoulder 
condition has been aggravated, i.e., has 
undergone a permanent worsening beyond the 
natural progression of the diseased, as a 
result of the Veteran's service-connected 
chronic low back strain.  All opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.

Additionally, if answered in the 
affirmative, then the examiner should 
estimate the degree of baseline disability 
prior to such aggravation, to the extent 
practicable.  If such estimation cannot be 
rendered, the examiner is asked to explain 
why that is so.

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for a right shoulder 
condition as secondary to service-
connected chronic low back strain.  Unless 
the benefit sought is granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


